raised in the motion, we conclude that the district court did not err in

                    denying the motion. Accordingly, we

                                 ORDER the judgment of the district court AFFIRMED. 2




                    cc: Hon. Kenneth C. Cory, District Judge
                         Vincent Henry Pinder
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




                          2 We  have reviewed all documents that appellant has submitted in
                    proper person to the clerk of this court in this matter, and we conclude
                    that no relief based upon those submissions is warranted. To the extent
                    that appellant has attempted to present claims or facts in those
                    submissions which were not previously presented in the proceedings
                    below, we have declined to consider them in the first instance.




SUPREME COURT
       OF
    NEVADA
                                                          2
(0) I947A 9P4V747